Citation Nr: 1036785	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  05-08 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a stomach condition, 
claimed as secondary to herbicide, asbestos or ionizing-radiation 
exposure.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1961 to November 1965.
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania. 

The Veteran had a hearing before the Board in January 2007 and 
the transcript is of record and was reviewed.  

The Board notes that the above issue was remanded by the Board in 
May 2007 and April 2010 for further evidentiary development.  As 
will be further explained below, this development having been 
achieved, the issue is now ready for appellate review.


FINDINGS OF FACT

1.  The Veteran is not shown to have been exposed to asbestos, 
herbicides, or ionizing radiation during service.

2.  The competent evidence of record fails to demonstrate that 
any current stomach condition is related to the Veteran's active 
duty service, nor is any stomach condition the result of any 
incident occurring during his military service, including his 
claimed exposure to radiation, herbicides, or asbestos.


CONCLUSION OF LAW

A stomach condition was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred, to include as due to in-service exposure to radiation, 
herbicides, or asbestos.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2009); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the 
letters dated in September 2003 and May 2008 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, these letters advised the 
Veteran what information and evidence was needed to substantiate 
the claims decided herein.  These letters also requested that the 
Veteran provide enough information for the RO to request records 
from any sources of information and evidence identified by the 
Veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The May 2008 letter provided this 
notice to the Veteran.  

The Board observes that the September 2003 letter was sent to the 
Veteran prior to the February 2004 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  VCAA notice in accordance with Dingess, however, was 
sent after the initial adjudication of the Veteran's claim.  
Nevertheless, the Board finds this error nonprejudicial to the 
Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
this regard, the notice provided in the May 2008 letter fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) (2007), 
38 C.F.R. § 3.159(b) (2009), and Dingess, supra, and after the 
notice was provided the case was readjudicated and a November 
2009 supplemental statement of the case (SSOC) was provided to 
the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).  

Therefore the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. 
§ 3.159.  As indicated in detail below, the RO has also completed 
all necessary development related to the Veteran's alleged in-
service ionizing radiation exposure, herbicide exposure, and 
asbestos exposure.  See 38 C.F.R. §§ 3.307, 3.309, 3.311 (2009).  

In May 2007 and April 2010, the Board remanded the case to the 
agency of original jurisdiction (AOJ) for additional development.  
A remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Specifically, in the May 2007 
remand, the Board requested that the following information be 
obtained:  treatment records, dating from June 2003 to the 
present, from the Philadelphia, Pennsylvania VA Medical Center 
(VAMC); the Veteran's Official Military Personnel File; 
verification through Joint Service Records Research Center 
(JSRRC) of the Veteran's Vietnam service and exposure to 
herbicides, specifically Agent Orange; November 1964 to January 
1965 unit records for the 1611th Communication & Electronics 
Maintenance Squadron (CEMS); records from the Defense Finance 
Accounting Service regarding the Veteran's special pay status 
from November 1964 to November 1965; and finally verification of 
the Veteran's exposure to asbestos and radiation.  The Board also 
requested that the Veteran be provided a VA examination for his 
claimed stomach condition to determine if any current stomach 
condition is related to the Veteran's in-service complaints and 
treatments for chronic constipation and stomach pains.  
Unfortunately, the examination for the Veteran's claimed stomach 
condition was never requested and as such the issue was remanded 
again in April 2010.  In this regard, the Veteran was scheduled 
for an examination in May 2010, however the Veteran failed to 
report for the examination.  As such, the Board finds that the 
requested development was achieved and the issue is now ready for 
appellate review.

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2009); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Board 
notes that the Veteran was scheduled for an examination in 
conjunction with his claim for a stomach condition, however, the 
record indicates that the Veteran failed to report for the 
examination in May 2010, as such the Board will use the evidence 
currently of record in determining whether the Veteran is 
entitled to service connection.  See 38 C.F.R. § 3.655.

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, 
as discussed above, the Board finds that there has been 
substantial compliance with its May 2007 and April 2010 remand 
directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a 
remand by the Board confers upon the claimant, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance with 
the terms of the remand).  See also D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  Therefore, the Board is satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for appellate 
review.

Analysis

The Veteran in this case is seeking entitlement to service 
connection for a stomach disorder.  He attributes this condition 
to in-service stomach issues and in-service exposure to ionizing 
radiation, herbicides, and asbestos.  

The Veteran claims that he was exposed to microwave radiation 
while performing his duties as a radio repairman.  The Veteran 
further claims that he was exposed to herbicides and asbestos 
while working on aircraft that contained asbestos and herbicides.  
Specifically, the Veteran noted at his January 2007 hearing that 
the airplanes in which he repaired radios on were insulated with 
asbestos.  He was exposed to herbicides that had leaked into the 
wiring and cables on the airplanes in which he repaired radios 
both in the United States and on claimed temporary duty in 
Vietnam.  Additionally, the Veteran claims exposure to herbicides 
while on temporary duty in Vietnam.  The Veteran was assigned to 
the 1611th Communication & Electronics Maintenance Squadron 
(CEMS).  The Veteran was stationed at McGuire Air Force Base in 
Trenton, New Jersey, but claims to have been sent for 
approximately 25 missions to other Air Force bases in the U.S. 
and, on temporary duty assignments to Saigon, Vietnam, to work on 
repairing radios in airplanes.  

At his January 2007 hearing, the Veteran testified that he was 
sent on various temporary duty assignments in 1965 to various Air 
Force bases in the U.S and to Saigon, Vietnam, to repair radio 
equipment inside various airplanes.  The Veteran stated that he 
was exposed to the asbestos in the insulation of the plane when 
he had to repair cables and wiring in order to make repairs on 
the radio equipment.  See Hearing Transcript, p. 3.  His exposure 
to herbicides occurred while working on cables and wires that ran 
the length of the floor of the plane that had become saturated 
with herbicides and Agent Orange leaked from barrels transported 
on the aircraft.  See Hearing Transcript, p. 12.  The Veteran was 
exposed to microwave radiation while working on the Wave guide, a 
Doppler search radar in the nose of the plane that, according to 
the Veteran, gave off microwave rays.  See Hearing Transcript, p. 
12.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service 
connection for certain chronic diseases will be presumed if they 
are manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).

I. Herbicide Exposure

There are statutory presumptions and VA regulations implementing 
them, that are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate service 
connection is warranted.  See 38 C.F.R. § 3.303(d) (2008).  In 
the case of a Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era, namely from February 28, 1961, to May 7, 1975, VA 
regulations provide that he shall be presumed to have been 
exposed during such service to an herbicide agent, including 
Agent Orange, unless there is affirmative evidence to establish 
that the Veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (2009).  The following 
diseases shall be service connected if the Veteran was exposed to 
an herbicide agent during active service, even though there is no 
record of such disease during service, and provided further that 
the requirements of 38 C.F.R. § 3.307(d) (2009) are satisfied:  
chloracne or other acneform disease consistent with chloracne if 
manifest to a degree of 10 percent within one year of date of 
last exposure, type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, certain respiratory cancers, and 
soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2009).  

General Counsel Opinion, VAOPGCPREC 27-97 (July 23, 1997), stated 
that claimants must demonstrate actual duty or visitation in the 
Republic of Vietnam to have qualifying service sufficient to 
raise the presumption of exposure to Agent Orange.  Service in a 
deep water naval vessel in waters off the shore of the Republic 
of Vietnam does not constitute service in the Republic of 
Vietnam.  See VAOPGCPREC 27-97 (O.C.G. Prec. 27-97).  However, 
'service in the Republic of Vietnam' includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  See also 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upheld VA's 
requirement that a claimant must have been present within the 
land borders of Vietnam at some point in the course of his or her 
military duty in order to be entitled to the presumption of 
herbicide exposure under 38 U.S.C. 
§ 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).  See also 
38 C.F.R. § 3.313 (2008).

The Board acknowledges that the Veteran does not claim that he 
was stationed in Vietnam, but rather that his trips to Vietnam 
were temporary duty assignments.  The Veteran contends that he 
made an estimated 12 trips to Vietnam to work on aircraft in 
Saigon.  However, the record does not indicate that the Veteran 
ever set foot in Vietnam according to the National Personnel 
Records Center (NPRC).  Although it is noted that departure and 
arrival of individual unit members and aircraft flight paths are 
not included in unit histories, the U.S. Armed Services Center 
for Unit Records Research was unable to document or verify that 
the Veteran had missions to Vietnam.  Finally, the Veteran's 
Official Military Personnel File (OMPF) does not indicate that 
the Veteran was assigned to duty in Vietnam.  Indeed the file 
indicates that the Veteran was stationed at Lackland Air Force 
Base in Texas from November 1961 to December 1961; Keesler Air 
Force Base in Mississippi from December 1961 to February 1962; 
McGuire Air Force Base in New Jersey from October 1962 to 
November 1965; and finally Headquarters Air Reserve Records 
Center (CONAC) in Denver, Colorado.

Additionally, the NPRC reported that there is no evidence that 
the Veteran was exposed to herbicides.  The U.S. Armed Service 
Center for Unit Records Research was also unable to document or 
verify that Agent Orange damaged any aircraft.  

The Board notes that the Veteran provided payment statements from 
the Social Security Administration indicating that his salary 
increased temporarily for certain periods of time.  The Veteran 
claims that these increases were based on temporary duty 
assignments to other Air Force bases in the U.S. to repair radio 
equipment inside airplanes.  The Veteran noted at his hearing 
that these payments did not apply to his trips to Vietnam, but 
just to verify that he did have temporary duty assignments for 
which he was given extra pay for expenses.  The RO requested the 
Veteran's Mater Military Pay Account (MMPA) records from the 
Defense Finance and Accounting Service-Denver Center Records 
Management Office (DFAS-RSAB/DE), however the records for the 
period of 1964 to 1965 were unable to be located.  The Board 
acknowledges that the Veteran's pay did increase slightly for 
various periods, however, these pay statements do not indicate 
why the Veteran's pay increased and they are not sufficient to 
verify that the Veteran had temporary duty assignments to 
anywhere in the U.S. or in Vietnam as they merely note that the 
Veteran was in the Air Force at the time of payment.

Additionally, VA's Secretary has determined that a presumption of 
service connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted for 
any condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  See 
68 Fed. Reg. 27,630 (May 20, 2003).  The Board notes that the 
Veteran's stomach condition is not included as presumptive 
disease for herbicide exposure.  As such, the Board finds that 
the Veteran cannot be service connected for a stomach condition 
as due to herbicide exposure.  



II.  Asbestos Exposure

There is no specific statutory guidance with regard to asbestos-
related claims, nor has the Secretary of VA promulgated any 
regulations in regard to such claims. VA has, however, issued a 
circular on asbestos-related diseases.  DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988) provides guidelines for 
considering compensation claims based on exposure to asbestos. 
 The DVB circular was subsumed verbatim as § 7.21 of Adjudication 
Procedure Manual, M21-1, Part VI. (This has now been reclassified 
in a revision to the Manual at M21- 1MR, Part IV, Subpart ii, 
Chapter 2, Section C.)  See also VAOPGCPREC 4-00 (Apr. 13, 2000).

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether or not: (1) service records 
demonstrate the Veteran was exposed to asbestos during service; 
(2) development has been accomplished sufficient to determine 
whether or not the Veteran was exposed to asbestos either before 
or after service; and (3) a relationship exists between exposure 
to asbestos and the claimed disease in light of the latency and 
exposure factors.  M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, Subsection (h).

In this regard, the M21-1 MR provides the following non- 
exclusive list of asbestos-related diseases/abnormalities: 
asbestosis, interstitial pulmonary fibrosis, tumors, effusions 
and fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, bronchial cancer, cancer of the larynx, 
cancer of the pharynx, cancer of the urogenital system (except 
the prostate), and cancers of the gastrointestinal tract.  See 
M21-1 MR, part VI, Subpart ii, Chapter 2, Section C, 9 (b).

The M21-1 MR also provides the following non-exclusive list of 
occupations that have higher incidents of asbestos exposure: 
mining, milling, work in shipyards, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and brake 
linings, and manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, and military 
equipment.  See M21-1 MR, part VI, Subpart ii, Chapter 2, Section 
C, 9 (f).
As noted above, the Veteran contends that he was exposed to 
asbestos that was in the insulation of the planes in which he 
repaired radios.  The Board notes that the RO requested records 
indicating exposure to Asbestos.  The Veteran's record does not 
indicate that he was exposed to asbestos, nor does his military 
occupational specialty indicate that he had an occupation that 
had a higher incidence of asbestos exposure.  In Dyment v. West, 
13 Vet. App. 141, 145 (1999), the United States Court of Appeals 
for Veterans Claims (Court) found that provisions in former 
paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-
1, Part VI, did not create a presumption of exposure to asbestos. 
 Medical-nexus evidence is required in claims for asbestos-
related disease related to alleged asbestos exposure in service. 
 See VAOGCPPREC 04-00.

The diseases typically associated with asbestos exposure affect 
the lungs and digestive tract.  With regard to whether the 
Veteran suffers from any lung disorder, as is typical with 
asbestos exposure, the Veteran stated at his January 2007 hearing 
that he does not have any lung disorder.  The Board notes that 
the non- exclusive list of asbestos-related 
diseases/abnormalities includes cancer of the gastrointestinal 
tract, however, the only stomach related condition that the 
Veteran is diagnosed with is gastroesophageal reflux disease 
(GERD).  Additionally, the Board notes that there is no 
indication in the medical records that the Veteran's stomach 
condition is related to asbestos exposure.  As such the Board 
finds that the Veteran is not entitled to service connection for 
a stomach condition as due to asbestos exposure.  

III.  Ionizing and Microwave Radiation Exposure

Service connection for a disability claimed to be attributable to 
exposure to ionizing radiation, during service can be 
demonstrated by various methods.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).

First, there are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed Veteran.  A 
'radiation-exposed Veteran' is defined by 38 C.F.R. § 3.309(d)(3) 
as a Veteran who, while serving on active duty or on active duty 
for training or inactive duty training, participated in a 
radiation-risk activity.  'Radiation-risk activity' is defined to 
mean onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima, 
Japan or Nagasaki, Japan by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 1946; 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War II 
which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupational 
forces in Hiroshima or Nagasaki during the period from August 6, 
1945 through July 1, 1946; or the Veteran's presence at certain 
specified additional locations.  See 38 C.F.R. 
§ 3.309(d)(3).

In applying this statutory presumption, there is no requirement 
for documenting the level of radiation exposure.  The 
presumptively service-connected diseases specific to radiation-
exposed Veterans are the following:  leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, cancer of 
the stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is indicated), 
cancer of the salivary gland, cancer of the urinary tract, 
bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the 
brain, cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 C.F.R. § 3.309(d)(2).

After reviewing the evidence of record, the Board finds that the 
Veteran is not shown to be a 'radiation-exposed Veteran' as that 
term is defined in 38 C.F.R.
§ 3.309(d)(3).  Moreover, a stomach condition is not listed as a 
condition warranting presumptive service connection for 
radiation-exposed Veterans.  38 C.F.R. § 3.309(d)(2).  As such, 
service connection for a stomach condition, is not warranted 
under this presumption.

The second avenue of recovery is found under 38 C.F.R. § 
3.311(b)(2).  This provision provides that certain listed 
'radiogenic' diseases found 5 years or more after service in an 
ionizing-radiation-exposed Veteran may be service connected if 
the VA Undersecretary for Benefits determines that they are 
related to ionizing radiation exposure while in service or if 
they are otherwise linked medically to ionizing radiation 
exposure while in service.  

Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases include 
the following: all forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia, thyroid cancer, breast cancer, lung 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, kidney 
cancer, urinary bladder cancer, salivary gland cancer, multiple 
myeloma, posterior subcapsular cataracts, non-malignant thyroid 
nodular disease, ovarian cancer, parathyroid adenoma, tumors of 
the brain and central nervous system, cancer of the rectum, 
lymphomas other than Hodgkin's disease, prostate cancer, and any 
other cancer.  38 C.F.R. § 3.311(b)(2).  A disease is also 
considered a radiogenic disease where competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease is received.  See 38 C.F.R. § 3.311(b)(4).  

In this regard, the Veteran suffers from a stomach condition.  
Specifically, the treatment records indicate that the Veteran is 
diagnosed with GERD.  As such, the Board finds that the Veteran's 
stomach condition is not a radiogenic disease.  Therefore, as 
neither a stomach condition nor GERD is shown to be a radiogenic 
disease as defined in 38 C.F.R. § 3.311(b)(2), and given that 
there is no competent evidence of record suggesting that either 
of these conditions is a radiogenic disease, service connection 
as due to in-service exposure to ionizing radiation, must be 
denied.  See 38 C.F.R. § 3.311(b)(4).  

The Veteran stated at his January 2007 hearing, his exposure to 
radiation occurred while working on radio equipment and wiring 
including some equipment that would put him in contact with Wave 
guide Doppler radar equipment, all of which emitted microwave 
radiation.  The Court of Appeals for Veterans Claims has taken 
judicial notice that such radio equipment emits microwave-type 
non-ionizing radiation.  Rucker v. Brown, 10 Vet. App. 67, 69, 
71-2 (1997) (citing The Microwave Problem, Scientific American, 
September 1986; Effects upon Health of Occupational Exposure to 
Microwave Radiation (RADAR), American Journal of Epidemiology, 
Vol. 112, 1980; and Biological Effects of Radiofrequency 
Radiation, United States Environmental Protection Agency, 
September 1984.
The evidence supports that the Veteran was a technician who 
worked on radio equipment while on active duty service.  Indeed, 
according to his DD-214, the Veteran's military occupational 
specialty (MOS) was listed as radio repairman.  Such equipment 
does not emit ionizing radiation, but rather, as even the Veteran 
asserts, microwave radiation.  As such, the Board finds that the 
provisions associated with 38 C.F.R. § 3.311 requiring further 
development with the presence of a radiogenic disease are not 
applicable in this instance as the Veteran was not exposed to 
ionizing radiation.  

While the Board finds that the Veteran was not exposed to 
ionizing radiation, it is conceded that he was exposed to 
microwave radiation and as such, the Board must determine whether 
the Veteran is entitled to service connection as a result of 
exposure to microwave radiation.  The Board notes initially that 
there is no presumption for microwave radiation exposure.  The 
Veteran has provided no evidence that his claimed disability is 
the result of microwave radiation.  Additionally, there is no 
competent medical evidence of record that the Veteran's stomach 
condition is etiologically related to microwave radiation 
exposure.  As such, the Board finds that the Veteran is not 
entitled to service connection for a stomach condition as a 
result of microwave radiation exposure.  

Finally, the Board notes the Veteran's statements that he suffers 
from a stomach condition that is related to his active duty 
service due to in-service exposure to microwave radiation, 
ionized radiation, herbicides, and and/or asbestos, and while the 
Veteran as a lay person is competent to provide evidence 
regarding any symptomatology, he is not competent to provide 
evidence regarding diagnosis, including the severity of a disease 
or disorder, or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, 312 Fed. Appx. 336 (Fed. Cir. 2009) (non-precedential) 
(confirming that, 'in some cases, lay evidence will be competent 
and credible evidence of etiology').  However, the possibility of 
a causal relationship between a disability and exposure to 
microwave radiation, ionized radiation, herbicides, and asbestos 
requires specialized training for a determination as to 
causation, and is therefore not susceptible of lay opinions on 
etiology.  Only a medical professional can provide evidence 
regarding etiology of a disease or disorder.  Thus, the Veteran's 
statements are afforded no probative value with respect to the 
medical question of whether his claim is related to any exposure 
to microwave radiation, ionized radiation, herbicides or asbestos 
that the Veteran might have suffered while in service.

Under these circumstances, the Board concludes that the Veteran 
was not exposed to microwave radiation, ionizing radiation, 
herbicides or asbestos during service.  Thus, service connection 
for the claims on appeal, due to microwave radiation, ionizing 
radiation, herbicides, and/or asbestos exposure, is not 
warranted.  As such, the Board will limit its analysis to a 
direct service connection as required by Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

IV.  Direct Service Connection

As noted above, in order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in- service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

The Board notes that the Veteran is currently diagnosed with GERD 
as evidenced by various VA treatment records dating from March 
2003 to February 2009.  As such the Board finds that the Veteran 
does have a current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  The Board observes that the most recent treatment 
reports indicate that the Veteran's GERD is asymptomatic, due to 
treatment with medication.  The record does not indicate that the 
Veteran is currently suffering from any other stomach related 
disabilities other than the occasional problems with diarrhea, a 
side effect from treatment of other disabilities.

The Board acknowledges that the Veteran suffered from several 
stomach issues while in service.  The Veteran's October 1961 
entrance examination report, as well as the accompanying report 
of medical history, lists the Veteran's gastrointestinal system 
as normal and notes no complaints regarding stomach problems.  
The Veteran's service treatment records reveal that the Veteran 
complained multiple times of both constipation and diarrhea while 
on active duty.  The service treatment records indicate, however, 
that both the constipation and diarrhea were associated with the 
Veteran's hemorrhoids.  Finally the Board notes that the 
Veteran's June 1965 separation examination and report of medical 
history do not note any gastrointestinal problems.  The Board 
acknowledges that the separation examination notes that the 
Veteran suffers from constipation, but that it is associated with 
internal hemorrhoids and cryptitis.  As such, the Board finds 
that the Veteran was not diagnosed with a chronic stomach 
condition while in service.  

Finally the Board notes that there is no medical evidence that 
relates any current stomach condition to his military service.  
As noted, the only current stomach related condition from which 
the Veteran suffers is GERD.  There is no indication in the 
Veteran's service treatment records that he suffered from GERD 
while on active duty.  Additionally, in making this 
determination, the Board points out that the first evidence of 
the Veteran having been diagnosed with GERD appears in 2003, over 
thirty-five years after his discharge from the service.  This gap 
in the evidentiary record preponderates strongly against this 
claim on the basis of continuity of symptomatology.  See Mense v. 
Derwinski, 1 Vet. App. 354 (1991).  The Board may consider in its 
assessment of a service connection claim the passage of a lengthy 
period of time wherein the Veteran has not complained of the 
maladies at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

Finally the Board notes the Veteran's statements that he suffers 
from a stomach condition and while the Veteran as a lay person is 
competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence regarding 
diagnosis, including the severity of a disease or disorder, or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  However only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  Thus, the Veteran's statements are afforded no 
probative value with respect to the medical question of whether 
he has a stomach condition that is related to his active duty 
service.

With consideration of all of the above, while the Veteran does 
have a current disability, there is no evidence that the Veteran 
suffered from that condition while on active duty and in the 
absence of competent medical evidence that the Veteran has a 
stomach condition that is related to his military service, the 
preponderance of the evidence is against the Veteran's claim for 
service connection for a stomach condition.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to service connection for a stomach condition, 
claimed as secondary to herbicide, asbestos or ionizing- 
radiation exposure is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


